388 So.2d 343 (1980)
Melvin H. WOODARD, Appellant,
v.
PROFESSIONAL PRACTICES COUNCIL and School Board of Pinellas County, Appellees.
No. TT-158.
District Court of Appeal of Florida, First District.
September 25, 1980.
*344 Philip J. Padovano and Ronald G. Meyer, Tallahassee, for appellant.
William A. Borja, Clearwater, and James D. Little and Gene T. Sellers, Tallahassee, for appellees.
ROBERT P. SMITH, Jr., Judge.
Substantial competent evidence supports the finding of the State Board of Education that by furnishing marijuana and beer to young teenage students in the Pinellas County school system, appellant Woodard, a teacher, engaged in misconduct in office which seriously reduced his effectiveness as an employee of the school board, justifying his dismissal, Section 231.28, Florida Statutes (1979). Expert opinion testimony before the hearing officer furnished a record foundation for the Board of Education's finding or conclusion, contrary to that recommended by the hearing officer, that furnishing beer and marijuana to students seriously impaired appellant's effectiveness as a teacher. Florida Cities Water Co. v. Public Serv. Comm'n, 384 So.2d 1280 (Fla. 1980); McDonald v. Department of Banking and Finance, 346 So.2d 569, 583 (Fla. 1st DCA 1977). Boyette v. State Professional Practices Council, 346 So.2d 598 (Fla. 1st DCA 1977) is distinguished in that the underlying charge of misconduct which was asserted as grounds for teacher discipline was not sustained by substantial competent evidence, and the incident therefore did not substantiate the teacher's resulting notoriety.
AFFIRMED.
BOOTH and SHAW, JJ., concur.